Exhibit REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members of MAN-AHL 130, LLC: We have audited the statements of financial condition of MAN-AHL 130, LLC (the “Company”), including the condensed schedules of investments, as of March 31, 2009 and 2008, and the related statements of operations, changes in members’ equity, cash flows, and the financial highlights for each of the two years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on the financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of MAN-AHL 130, LLCas of March 31, 2009 and 2008, and the results of its operations and its cash flows for each of the two years then ended, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2 to the financial statements, the Company held investments valued at $10,146,374 (31.90% of the Company’s net assets) as of March 31, 2009, whose fair values have been estimated by management in the absence of readily determinable fair values. Management’s estimates are based on information provided by the underlying fund managers or managing members. June 29, Man-AHL 130, LLC Financial Statements CONDENSED SCHEDULES OF INVESTMENTS (a) STATEMENTS OF FINANCIAL CONDITION (a) STATEMENTS OF OPERATIONS (b) STATEMENTS OF CHANGES IN MEMBERS’ EQUITY (b) STATEMENTS OF CASH FLOWS (b) FINANCIAL HIGHLIGHTS (b) NOTES TO FINANCIAL STATEMENTS (a) At March 31, 2009 and March 31, 2008 (b) For the years ended March 31, 2009 and MAN-AHL 130, LLC CONDENSED SCHEDULES OF INVESTMENTS AS OF MARCH 31, 2 2009 2008 % of % of Fair Members' Fair Members' Value Equity* Value Equity* Futures Contracts — Long: Agricultural $9,983 0.03 % $— — % Currency (1,783) (0.01) 153,351 0.75 Energy (3,569) (0.01) 83,205 0.41 Indices (23,897) (0.08) — — Metals (6,199) (0.02) — — Non-United States Bonds 278,519 0.88 241,290 1.18 United States Bonds 205,649 0.65 189,722 0.93 Other — — 1,910 0.01 Total Futures Contracts — Long 458,703 1.44 669,478 3.28 Futures Contracts — Short: Agricultural 3,492 0.01 39,623 0.19 Currency (11,841) (0.04) — — Energy 23,133 0.07 — — Indices (10,774) (0.03) — — Metals (69,852) (0.22) (23,940) (0.12) Non-United States Bonds 22,311 0.07 5,656 0.03 Other (1,146) 0.00 4 0.00 Total Futures Contracts — Short (44,677) (0.14) 21,343 0.10 Forward Contracts — Long: Australian Dollar 16,727 0.05 (13,044) (0.06) Brazilian Real — — (26,632) (0.13) British Pound (13,057) (0.04) (22,509) (0.11) Canadian Dollar (4,149) (0.01) (14,614) (0.07) Czech Koruna — — 8,545 0.04 European Euro (43,920) (0.14) 29,520 0.14 Indian Rupee 1,660 0.01 — — Japanese Yen (116,591) (0.37) — — Mexican Peso 6,522 0.02 11,766 0.06 Norwegian Krone (7,086) (0.02) — — New Zealand Dollar 20,491 0.06 (16,287) (0.08) Polish Zloty — — 14,210 0.07 Singapore Dollar 1,889 0.01 6,843 0.04 South African Rand 19,951 0.06 — — South Korean Won 6,292 0.02 — — Swiss Franc 54,949 0.17 96,697 0.47 Turkish New Lira 1,925 0.01 — — Other 589 0.00 (4,074) (0.02) Total Forward Contracts — Long (53,808) (0.17) 70,421 0.35 1 MAN-AHL 130, LLC CONDENSED SCHEDULES OF INVESTMENTS AS OF MARCH 31, 2 2009 2008 % of % of Fair Members' Fair Members' Value Equity* Value Equity* Forward Contracts — Short: Australian Dollar $(7,729) (0.02) % $7,881 0.04 % Brazilian Real (10,403) (0.03) 16,317 0.08 British Pound (44,547) (0.14) 6,742 0.03 Canadian Dollar (2,088) (0.01) 7,362 0.04 Chilean Peso (2,199) (0.01) — — Czech Koruna 4,457 0.01 — — European Euro (136,536) (0.43) — — Hungarian Forint (2,336) (0.01) — — Indian Rupee (7,370) (0.02) — — Japanese Yen 71,326 0.22 — — Mexican Peso (4,844) (0.01) (7,515) (0.04) New Taiwan Dollar (5,729) (0.02) — — New Zealand Dollar (53,993) (0.17) 7,537 0.04 Norwegian Krone (10,532) (0.03) 1,129 0.01 Polish Zloty (20,512) (0.06) (5,954) (0.03) Russian Ruble (4,376) (0.01) — — Singapore Dollar (9,955) (0.03) (4,912) (0.03) South African Rand (44,075) (0.14) 3,286 0.02 South Korean Won (7,088) (0.02) — — Swiss Franc (43,568) (0.14) (33,909) (0.17) Turkish New Lira (11,054) (0.03) — — Other 985 0.00 591 0.00 Total Forward Contracts — Short (352,166) (1.10) (1,445) (0.01) Net unrealized trading gains on open derivative contracts $8,052 0.03 % $759,797 3.72 % *Percentages are based on Members' Equity of $31,808,255 and $20,408,632 for March 31, 2009 and March 31, 2008, respectively. See notes to financial statements. 2 MAN-AHL 130, LLC STATEMENTS OF FINANCIAL CONDITION March 31, 2009 March 31, 2008 ASSETS: Equity in commodity futures trading accounts: Net unrealized trading gains on open derivatives contracts $ 414,026 $ 759,797 Due from broker 2,645,663 944,647 Investment in Man-Glenwood Lexington, LLC, at fair value (cost $6,490,273 and $5,839,245, respectively) 5,691,325 5,701,675 Investment in Man-Glenwood Lexington TEI, LLC, at fair value (cost $4,837,500 and $0, respectively) 4,455,049 — Cash and cash equivalents 19,860,608 13,883,114 Advance subscription to Man-Glenwood Lexington, LLC — 238,357 Redemption receivable from Man-Glenwood Lexington, LLC 101,560 160,000 Expense reimbursement receivable 240,424 114,090 Interest receivable 171 5,773 TOTAL $ 33,408,826 $ 21,807,453 LIABILITIES & MEMBERS' EQUITY: Equity in forwards trading accounts: Net unrealized trading losses on open derivatives contracts $ 405,974 $ — Subscriptions received in advance 744,666 290,416 Redemption payable 156,281 — Management fees payable 115,512 136,793 Client servicing fees payable 22,960 1,044 Incentive fees payable — 598,100 Brokerage commission payable — 98,588 Accrued professional fees payable 89,875 173,409 Accrued administrative fees payable 62,500 98,871 Other liabilities 2,803 1,600 Total liabilities 1,600,571 1,398,821 MEMBERS' EQUITY: Class A Series 1 Members (6,099.598 and 2,647.132 units outstanding, respectively) 802,089 348,997 Class A Series 2 Members (126,703.991 and 150,751.032 units outstanding, respectively) 17,027,572 20,059,635 Class B Series 1 Members (48,348.641 and 0 units outstanding, respectively) 6,379,233 — Class B Series 2 Members (56,356.575 and 0 units outstanding, respectively) 7,599,361 — Total Members' equity 31,808,255 20,408,632 TOTAL $ 33,408,826 $ 21,807,453 NET ASSET VALUE PER UNIT OUTSTANDING - CLASS A SERIES 1 MEMBERS $ 131.50 $ 131.84 NET ASSET VALUE PER UNIT OUTSTANDING - CLASS A SERIES 2 MEMBERS $ 134.39 $ 133.07 NET ASSET VALUE PER UNIT OUTSTANDING - CLASS B SERIES 1 MEMBERS $ 131.94 $ — NET ASSET VALUE PER UNIT OUTSTANDING - CLASS B SERIES 2 MEMBERS $ 134.84 $ — See notes to financial statements. 3 MAN-AHL 130, LLC STATEMENTS OF OPERATIONS For the year ended For the year ended March 31, 2009 March 31, 2008 INVESTMENT INCOME: Interest income $282,870 $398,431 EXPENSES: Management fees 851,887 485,023 Incentive fees 1,156,176 1,249,061 Client servicing fees 63,873 2,088 Brokerage commissions 4,466 244,051 Professional fees 418,749 355,000 Administrative fees 150,000 173,871 Other 98,859 10,369 TOTAL EXPENSES 2,744,010 2,519,463 Less reimbursed expenses (510,604) (447,815) Net expenses 2,233,406 2,071,648 NET INVESTMENT LOSS (1,950,536) (1,673,217) NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized trading gains on closed derivatives contracts and foreign currency transactions 4,886,455 6,064,135 Net change in unrealized trading gains (losses) on open derivatives contracts and translation of assets and liabilities denominated in foreign currencies (751,745) 759,797 Net realized losses on investment in Man-Glenwood Lexington, LLC (236,769) (4,513) Net change in unrealized depreciation on investment in Man-Glenwood Lexington, LLC (661,378) (137,570) Net change in unrealized depreciation on investment in Man-Glenwood Lexington TEI, LLC (382,451) — NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND FOREIGN CURRENCY 2,854,112 6,681,849 Net income $903,576 $5,008,632 Net income per unit outstanding - Class A Series 1 $1.20 $35.13 Net income per unit outstanding - Class A Series 2 $3.87 $33.05 Net income per unit outstanding - Class B Series 1 $4.56 $— Net income per unit outstanding - Class B Series 2 $4.17 $— See notes to financial statements. 4 MAN-AHL 130, LLC STATEMENTS OF CHANGES IN MEMBERS' EQUITY FOR THE PERIOD ENDED MARCH 31, 2009 CLASS A SERIES 1 CLASS ASERIES 2 CLASS BSERIES 1* CLASS BSERIES 2* TOTAL Amount Units Amount Units Amount Units Amount Units Amount Units Members' equity at April 1, 2008 $ 348,997 2,647.132 $ 20,059,635 150,751.032 $ — — $ — — $ 20,408,632 153,398.164 Subscriptions 510,400 3,920.343 1,230,416 9,550.477 6,269,230 48,652.040 7,648,318 58,076.647 15,658,364 120,199.507 Redemptions (63,818 ) (467.877 ) (4,838,643 ) (33,597.518 ) (40,030 ) (303.399 ) (219,826 ) (1,720.072 ) (5,162,317 ) (36,088.866 ) Net income 6,510 — 576,164 — 150,033 — 170,869 — 903,576 — Members' equity at March 31, 2009 $ 802,089 6,099.598 $ 17,027,572 126,703.991 $ 6,379,233 48,348.641 $ 7,599,361 56,356.575 $ 31,808,255 237,508.805 NET ASSET VALUE PER UNIT OUTSTANDINGAT MARCH 31, 2009 $ 131.50 $ 134.39 $ 131.94 $ 134.84 FOR THE PERIOD ENDED MARCH 31, 2008 CLASS ASERIES 1** CLASS A SERIES 2** CLASS BSERIES 1 CLASS BSERIES 2 TOTAL Amount Units Amount Units Amount Units Amount Units Amount Units Member's equity at April 1, 2007 $ — — $ 10,000 — $ — — $ — — $ 10,000 — Subscriptions 300,000 2,647.132 15,090,000 150,751.032 — 15,390,000 153,398.164 Redemptions — Net income 48,997 — 4,959,635 — 5,008,632 — Members' equity at March 31, 2008 $ 348,997 2,647.132 $ 20,059,635 150,751.032 $ — — $ — — $ 20,408,632 153,398.164 NET ASSET VALUE PER UNIT OUTSTANDINGAT MARCH 31, 2008 $ 131.84 $ 133.07 $ — $ — * Class B Series 1 and Class B Series 2 commenced trading on April 1, ** Class A Series 1 and Class A Series 2 commenced trading on July 1, 2007 and April 2, 2007, respectively. See notes to financial statements. 5 MAN-AHL 130, LLC STATEMENTS OF CASH FLOWS For the year ended For the year ended March 31, 2009 March 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $903,576 $5,008,632 Adjustments to reconcile net income to net cash used in operating activities: Net change in unrealized trading (gains) losses on open derivative contracts and translation of assets and liabilities denominated in foreign currencies 751,745 (759,797) Purchase of investment in Man-Glenwood Lexington, LLC (2,222,000) (6,764,793) Sale of investment in Man-Glenwood Lexington, LLC 1,631,000 522,678 Purchase of investment in Man-Glenwood Lexington TEI, LLC (4,837,500) — Net realized losses on investment in Man-GlenwoodLexington, LLC 236,769 4,513 Net change in unrealized depreciation on investment in Man-Glenwood Lexington, LLC 661,378 137,570 Net change in unrealized depreciation on investment in Man-Glenwood Lexington TEI, LLC 382,451 — Changes in: Due from broker (1,701,016) (944,647) Expense reimbursement receivable (126,334) (114,090) Interest receivable 5,602 (5,773) Management fees payable (21,281) 136,793 Incentive fees payable (598,100) 598,100 Brokerage commissions payable (98,588) 98,588 Accrued professional fees payable (83,534) 173,409 Accrued administrative fees payable (36,371) 98,871 Client servicing fees payable 21,916 1,044 Other liabilities 1,203 1,600 Net cash used in operating activities (5,129,084) (1,807,302) FINANCING ACTIVITIES: Capital subscriptions 16,112,614 15,680,416 Captial redemptions (5,006,036) — Net cash provided by financing activities 11,106,578 15,680,416 NET INCREASE IN CASH AND CASH EQUIVALENTS 5,977,494 13,873,114 CASH AND CASH EQUIVALENTS - Beginning of year 13,883,114 10,000 CASH AND CASH EQUIVALENTS - End of year $19,860,608 $13,883,114 See notes to financial statements. 6 MAN-AHL 130, LLC FINANCIAL HIGHLIGHTS FOR THE YEAR ENDED MARCH 31, 2009 Class A Class A Class B Class B Series 1 Series 2 Series 1* Series 2* Net asset value, beginning of period $131.84 $133.07 $131.84 $133.07 Net realized and unrealized gains on investments and foreign currency 14.38 14.64 15.17 15.15 Net investment loss (1) (14.72) (13.32) (15.07) (13.38) Total from operations (0.34) 1.32 0.10 1.77 Net asset value, end of period $131.50 $134.39 $131.94 $134.84 Net assets, end of period $802,089 $17,027,572 $6,379,233 $7,599,361 Ratio of investment loss to average net assets (7.38)% (3) (6.14)% (3) (7.50)% (3) (6.16)% (3) Ratio of expenses to average net assets (excluding incentive fee) 4.54% 3.32% 4.54% 3.30% Incentive fee 3.73% 3.80% 3.77% 3.69% Ratio of net expenses to average net assets 8.27% (3) 7.12% (3) 8.31% (3) 6.99% (3) Total return (prior to incentive fee) 3.49% 4.81% 3.91% 5.10% Incentive fee (3.75)% (3.82)% (3.83)% (3.77)% Total return (0.26)% 0.99% 0.08% 1.33% FOR THE PERIOD ENDED MARCH 31, 2008 Class A Class A Class B Class B Series 1** Series 2** Series 1 Series 2 Net asset value, beginning of period $112.32 $100.00 $— $— Net realized and unrealized gains on investments and foreign currency 42.04 52.33 — — Net investment loss (1) (22.52) (19.26) — — Total from operations 19.52 33.07 — — Net asset value, end of period $131.84 $133.07 $— $— Net assets, end of period $348,997 $20,059,635 $— $— Ratio of investment loss to average net assets (9.22)% (2)(4) (9.47)% (2)(4) —% —% Ratio of expenses to average net assets (excluding incentive fee) 5.55% (4) 4.65% (4) —% —% Incentive fee 5.62% 7.08% —% —% Ratio of expenses to average net assets 11.17% (2) 11.73% (2) —% —% Total return (prior to incentive fee) 25.46% 41.31% —% —% Incentive fee (8.08)% (8.24)% —% —% Total return 17.38% 33.07% —% —% *Class B Series 1 and Class B Series 2 commenced trading on April 1, 2008. ** Class A Series 1 and Class A Series 2 commenced trading on July 1, 2007 and April 2, 2007, respectively. (1) Includes incentive fee. (2) If expenses had not been contractually reimbursed by the Adviser, the ratios of net investment loss and expenses to average net assets would be (11.62)% and 13.57%, respectively for Class A Series 1 and (12.02)% and 14.29%, respectively for Class A Series 2. (3) If expenses had not been contractually reimbursed by the Adviser, the ratios of net investment loss and expenses to average net assets would be (9.09)% and 9.98%, respectively for Class A Series 1, (7.75)% and 8.73%, respectively for Class A Series 2, (9.29)% and 10.10%, respectively for Class B Series 1, and (7.94)% and 8.77%, respectively for Class B Series 2. (4) Annualized for periods less than a year. See notes to financial statements. 7 MAN-AHL 130, LLC (A Delaware Limited Liability Company) NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED MARCH 31, 2 1. ORGANIZATION Man-AHL 130, LLC (the “Company”) is a limited liability company organized under the laws of Delaware and is structured as a managed futures product which offers investors enhanced yield and diversification benefits. The Company was formed on April14, 2005 and funded with an initial $10,000 investment from its managing member, Man Investments (USA) Corp. (“MI USA” or the “Managing Member”), a Delaware corporation, on May 10, 2005.The Company commenced trading on April 2, 2007 and operates as a commodity investment pool. On June 28, 2005, the Company filed a registration statement under the Securities Act of 1933 (the “1933 Act”), which registration statement was subsequently amended.On February 1, 2007, the Company’s registration statement was declared effective by the Securities and Exchange Commission (the “SEC”). Beginning July 1, 2007, Class A Series 1 units were issued at the current net asset value of Managing Member units of $112.32.The Managing Member’s investment was designated as Class A Series 2 upon commencement of trading.On April 1, 2008, the Company issued 12,832.453 units of Class B Series 1 at $131.84 per unit and 20,814.930 units of Class B Series 2 at $133.07 per Unit.Class A and Class B units have substantially identical trading portfolios except that Class A units are offered to taxable investors and invest in Man-Glenwood Lexington, LLC (“MGL”), a registered investment company, and Class B units are offered to tax-exempt investors and invest in Man-Glenwood Lexington TEI, LLC (“TEI”), a registered investment company. The Company invests the majority of its capital into a managed futures program (the “AHL Diversified Program”). The Company’s objective in investing in the AHL Diversified Program is to recognize substantial profits while achieving diversification, as this program has had historically low correlation to traditional stock and bond portfolios.Additionally, the Company invests approximately thirty percent of its Class A share capital in MGL and thirty percent of its Class B share capital in TEI. MI USA is registered with the Commodity Futures Trading Commission (the “CFTC”) as a commodity pool operator and is a member of the National Futures Association (the “NFA”). Man-AHL (USA) Limited, a limited liability company incorporated in the United Kingdom, manages the AHL Diversified Program.Man-AHL (USA) Limited is an affiliate of the Managing Member.Both MI USA and Man-AHL (USA) Limited are subsidiaries of Man Group plc.Man-AHL (USA) Limited is registered with the CFTC as a commodity trading adviser, and is a member of the NFA, in addition to registration with the Financial Services Authority in the United Kingdom.The Company executes its futures trades through MF Global Inc. (“MFG”), formerly known as Man Financial Inc. (“Man”) and Credit Suisse Sydney Branch (“Credit Suisse Sydney”).In addition, the Royal Bank of Scotland (“RBS”) serves as the Company’s foreign exchange contracts prime broker.On April 21, 2008, the Company engaged Man Investments Limited, a company organized under the Laws of the United Kingdom, to manage the foreign currency forward component of the AHL Diversified Program, at no additional cost to the Company.The personnel of Man Investments Limited responsible for implementing the foreign currency forwards trading component of the AHL Diversified Program on behalf of the Company are the same as those of Man-AHL (USA) Limited who implement the AHL Diversified Program. 8 Glenwood Capital Investments, LLC (“GCI”) acts as the investment adviser to MGL and TEI.
